MORROW, P. J.
The conviction is for burglary of a private residence; penalty assessed at confinement in the penitentiary for a period of five years.
The appellant entered a plea of guilty and waived a jury.
There is found in the record an unverified statement of the appellant, signed by Charles Thomas and Cline & Cline, his attorneys, stat*607ing that the plea of guilty, was due to the persuasion of the attorney who was appointed to represent him. The matter is not presented here by a statement of facts or otherwise, sa that this court may be authorized to review the subject.
The judgment is affirmed.